Title: To Benjamin Franklin from John Vaughan, 10 June 1783
From: Vaughan, John
To: Franklin, Benjamin


          
            Dear Sir
            London June 10. 1783
          
          I am Somewhat Surprised to find your letters are of So early a date; I have recd a
            letter from Mr Jay to Same purport;—all I can say upon the Subject is that the Genl.
            letters given me, were those intended to go by Mr Jefferson two months before; Mr Morris gave me Some letters the morning I
            came away, directed If I recollect right, to Mess. Grand, Le Coulteux, &
              Barclay. I was bound to Ostend; & there were two merchant Vessels & three
            french frigates bound to France lying in the river, &
            perhaps Mr Morris reserved his letters of Intelligence for what he esteemed a Shorter conveyance. Mr Livingston did
              so; I received no dispatches from him. I shall be
            very uneasy ’till I learn from Mr Morris, wr. [whether] he did give me any letters for
            you posterior to the date mentioned by you.— This I am certain of, every thing he gave me,
            was put in a bag in my trunk Seperate from my other papers, & were immediately on my
            arrival enclosed to you by my brother Benjn. in my presence, & by him Sent to the
            person who carried them to Paris. As I left Philadelphia the morning after the
            declaration of peace, nothing material
            could have been done by Congress. The family present their most affectionate respects;
            they expect to Sail in a fortnight, & I propose Setting off tomorrow, in order to be
            there before them. I remain with the
            most unfeigned respect & esteem, Dear Sir, Your affectionate & much obliged
            friend & servant,
          
            Jn Vaughan
          
          
            I must beg leave to refer you to Mr Jay for what little
              intelligence I am master of, which I have sent (in answer to his letter) with some
              Newspapers.
            Congress Resolved 24 April, that British Vessels should be admitted
              to an entry, as I am told by one of
              the Com: of American Merchants at this
              place. Ld. Daer goes on Monday next & will bring my
              brother’s letters & a long Bystander, with new Pamphlets.
            Mr Spalding & his attendant have been suffocated in a diving bell off Dublin, in
              an attempt to recover some things out of a wreck there (the Belgioso.) He had before
              succeeded in getting up some of the cannon of the Royal George, on which vessel they
              are about making a second attempt.
            B. Franklin Esqr—
          
         
          Addressed: His Excellency B. Franklin
            Esqr / &c: &c: / Passy / near Paris
          Notation: Vaughan June 10. 1783
        